PENDLETON, President.
After stating the case, delivered the resolution of the Court as follows:
On view and consideration of the whole cases on the subject, we find no instance of a distringas to a new She*262riff, to compel the executors of a former Sheriff to sell goods taken in execution by him, nor any principle upon which that mode of proceeding can be extended.
It is, therefore, over-ruled as oppressive to executors, throwing upon them, under a severe penalty, the burthen
0f performing a duty, which if they had power to perform it at all, was probably not contemplated by them, when they undertook the office.
What remedy the appellants may be entitled to, is not for the Court to say on this occasion. It is sufficient for us to decide, that they are not entitled to the one applied for.
Judgment of the District Court affirmed. *

[* See act Jan. 19, 1802, c. 134, § 51, 52, 53,1 R. C. p. 543-4, ed. 1819.]